DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/18/2020, 01/11/2022, 02/24/2022 (2) and 06/08/2022 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 06/18/2020 is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a non-conjugate camera channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 34, 52, 53 and 63 are objected to because of the following reasons:  Preambles are missing in independent claims. 
Please consider revising and clarifying.
Claims 36 and 55 ends with no period (.). Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 36, 37, 49-51, 53, 55, 56, 61, 62 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over JOVIN et al. (EP 2369401 B1; herein after “Jovin” in related embodiments of Figures 1-4; translation attached) in view of Jovin et al. (US 6128077; herein after “M. Jovin”).	

	Regarding claim 34, Jovin teaches Optical confocal imaging method (para. [0009]-[0010]), being conducted with a programmable array microscope (PAM) (an inventive spatio-temporally light modulated imaging system 200, FIG. 1) having a light source device (210), a spatial light modulator device (110) with a plurality of reflecting modulator elements (111), a PAM objective lens (221) and a camera device (230), wherein the spatial light modulator device is configured such that first groups of modulator elements (111-111a) are selectable for directing excitation light (θa, FIG. 2) to conjugate locations of an object (1) to be investigated and for directing detection light originating from these locations to the camera device, and second groups of modulator elements (111-111b) are selectable for directing detection light from non-conjugate locations of the object to the camera device (para. [0004], [0036], [0040] and [0044]), comprising the steps of: directing excitation light (216) from the light source device (210) via the first groups of modulator elements to the object to be investigated (para. [0043], column 12, line 53 to column 13, line 4), wherein the spatial light modulator device is controlled (via a control device 250, FIG. 1, para. [0047]) such that a predetermined pattern sequence of illumination spots is focused to the conjugate locations of the object (para. [0028] and [0035]), wherein each illumination spot is created by at least one single modulator element (111) defining a current PAM illumination aperture (i.e., the mirror element 111, para. [0040], also see para.[0010, lines 33-35], [0028] and [0039]), collecting image data of a conjugate image Ic, based on collecting detection light from conjugate locations of the object for each pattern of PAM illumination apertures (para. [0047]), collecting image data of a non-conjugate image Inc, based on collecting detection light from non-conjugate locations of the object for each pattern of PAM illumination apertures via the second groups of modulator elements with a non-conjugate camera channel (131) of the camera device (231) (para. [0040, lines 53-56], FIG. 4, also see para. [0019, lines 1-5] and [0028, lines 51-57]) and creating an optical sectional image (OSI) of the object based on the image data of the conjugate image Ic and the non-conjugate image Inc (para. [0039, lines 25-29]), wherein the step of collecting the image data of the conjugate image Ic includes collecting a part of the detection light from the conjugate locations of the object for each pattern of PAM illumination apertures via modulator elements of the second groups of modulator elements surrounding the current PAM illumination apertures with the non-conjugate camera channel of the camera device (i.e., as the beam dump device is adapted for collecting residual light (a part of the detection light) created at the mirror elements. As an example, the beam dump device can be arranged for collecting illumination light re-fleeted by the mirror elements in the second state in the confocal microscope application, para. [0024], also see para. [0028], [0014], [0040, lines 53-56], [0043] and [0047]).
	Jovin teaches all limitations except for explicit teaching of a first and a second groups of modulator elements, and the step of collecting the image data of the conjugate image Ic includes collecting a part of the detection light from the conjugate locations of the object for each pattern of PAM illumination apertures via modulator elements of the second groups of modulator elements surrounding the current PAM illumination apertures with the non-conjugate camera channel of the camera device.
	However, in a related field of endeavor M. Jovin teaches a spatial light modulator with an array of individually time-dependent controllable modulator elements being illuminated with the dispersed light and providing a position selective transmittivity or reflectivity, (see Abstract), and the light modulator means are adapted to scan at least a part of the object according to a predetermined illumination pattern sequence (see claims 3 and 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that an array of individually time-dependent controllable modulator elements (first and second group of elements), and the light modulator means are adapted to scan at least a part of the object according to a predetermined illumination pattern sequence as taught by M. Jovin, so that a light with a predetermined wavelength distribution passes the light modulator.
	

Regarding claim 36 and 55, Jovin teaches each of the current PAM illumination apertures has a dimension (i.e., All known confocal microscopy techniques use point or pattern scanning systems with conjugate pairs of illumination and detection apertures for collecting light generated in response to an illumination in a focal plane within the object, para. [0002]).
Jovin fails to teach a dimension of the aperture below 100 μm.
	However, in a related field of endeavor M. Jovin teaches The modulator elements representing the actual aperture are selectable according to a predetermined pattern sequence, so that an illumination pattern sequence is formed in the conjugate object plane and changing locations are illuminated (column 3, lines 6-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that modulator elements representing the actual aperture are selectable according to a predetermined pattern sequence (desired dimension of the aperture such as below 100 μm) as taught by M. Jovin, so that a light with a predetermined wavelength distribution passes the light modulator.
	
Regarding claims 37 and 56, Jovin teaches each of the PAM illumination apertures is created by a single modulator element (i.e., the mirror element 111, para. [0040], also see para.[0010, lines 33-35], [0028] and [0039]).

	Regarding claims 49 and 61, Jovin as set forth in claim 34 above further teaches the light source device (210) comprises a first light source (211) being arranged for directing excitation light to the conjugate locations of the object (1) and a second light source (215) being arranged for directing excitation light to the non-conjugate locations of the object (1) (as shown in FIG. 4), and the second light source is controlled for creating the excitation light (via a control device 250, FIG. 1, para. [0047]) such that the excitation created by the first light source is restricted to the conjugate locations of the object (i.e., if a second light source is provided (see Figure 4), a further beam dump device (to restrict excitation light) can be arranged on the optical modulator device 100, para. [0038] and para. [0029] and [0049], FIGS. 4-5).
Regarding claims 50 and 62, Jovin as set forth in claim 49 above further teaches the second light source (215) is controlled for creating a depleted excitation state around the conjugate locations of the object (i.e., if a second light source is provided (see Figure 4), a further beam dump device (to controlled for a depleted excitation light) can be arranged on the optical modulator device 100, para. [0038] and para. [0029] and [0049], FIGS. 4-5).
Regarding claim 51, Jovin fails to teach the detected light from the object is a delayed emission, such as delayed fluorescence and phosphorescence, such that aperture patterns for excitation and detection can be distinct and experimentally synchronized. 
However, in a related field of endeavor M. Jovin teaches The control unit is particularly adapted to collect camera signals in synchronization with the control of the modulator elements (column 6, lines 50-53)…the detection light is fluorescence, phosphorescence, reflected or Raman scattered light emitted from the object (column 3, lines 62-64)…The filter 153 is preferably a long pass filter being adapted for the fluorescence, phosphorescence or Raman scattering measurement (λem> λ0). In the analyzing means 150 (column 6, lines 23-26, FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that the detection light is fluorescence, phosphorescence, reflected from object is by the filter 153 as taught by M. Jovin, so that the detection light is collected and the obtained image signals are processed for image or optical section reconstruction. 

Regarding claim 53, Jovin as set forth in claim 1 above further teaches Programmable array microscope (PAM) (200), having a light source device (210), a spatial light modulator device (110) with a plurality of reflecting modulator elements (111), a PAM objective lens (221), a camera device (230) and a control device (a control device 250, FIG. 1, para. [0047]), wherein the spatial light modulator device is configured such that first groups of modulator elements (111-111a) are selectable for directing excitation light to conjugate locations of an object to be investigated and for directing detection light originating from these locations to the camera device, and second groups of modulator elements (111-111b) are selectable for directing detection light from non-conjugate locations of the object to the camera device, wherein the light source device is arranged for directing excitation light via the first groups of modulator elements to the object to be investigated, wherein the control device is adapted for controlling the spatial light modulator device such that a predetermined pattern sequence of illumination spots is focused to the conjugate locations of the object, wherein each illumination spot is created by at least one single modulator element defining a current PAM illumination aperture, the camera device is arranged for forming collecting image data of a conjugate image Ic, based on detection light from conjugate locations of the object for each pattern of PAM illumination apertures, the camera device includes a non-conjugate camera channel which is configured for collecting image data of a non-conjugate image I.sub.nc, based on detection light from non-conjugate locations of the object for each pattern of PAM illumination apertures via the second groups of modulator elements, and the control device is adapted for creating an optical sectional image (OSI) of the object based on the conjugate image Ic and the non-conjugate image Inc, wherein the non-conjugate camera channel of the camera device is arranged for collecting a part of the detection light from the conjugate locations of the object for each pattern of PAM illumination apertures via modulator elements of the second group of modulator elements surrounding the current PAM illumination apertures (para. [0004], [0010], [0028], [0035]-[0048], FIGS. 1-4 and as set forth in claim 1 above).
Jovin teaches all limitations except for explicit teaching of a first and a second groups of modulator elements, and the step of collecting the image data of the conjugate image Ic includes collecting a part of the detection light from the conjugate locations of the object for each pattern of PAM illumination apertures via modulator elements of the second groups of modulator elements surrounding the current PAM illumination apertures with the non-conjugate camera channel of the camera device.
	However, in a related field of endeavor M. Jovin teaches a spatial light modulator with an array of individually time-dependent controllable modulator elements being illuminated with the dispersed light and providing a position selective transmittivity or reflectivity, (see Abstract), and the light modulator means are adapted to scan at least a part of the object according to a predetermined illumination pattern sequence (see claims 3 and 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that an array of individually time-dependent controllable modulator elements (first and second group of elements), and the light modulator means are adapted to scan at least a part of the object according to a predetermined illumination pattern sequence as taught by M. Jovin, so that a light with a predetermined wavelength distribution passes the light modulator.

Regarding claim 64, Jovin teaches Computer readable medium comprising computer-executable instructions controlling a programmable array microscope for conducting the method according to claim 34 (para. [0047] and as set forth in claim 34 above).

Regarding claim 65, Jovin teaches Computer program residing on a computer-readable medium, with a program code for carrying out the method according to claim 34 (para. [0047] and as set forth in claim 34 above).

Regarding claim 66, Jovin teaches Apparatus comprising a computer-readable storage medium containing program instructions for carrying out the method according to claim 34 (para. [0047] and as set forth in claim 34 above).

Claims 52 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over JOVIN et al. (EP 2369401 B1; herein after “Jovin” in related embodiments of Figures 1-5) in view of Acosta et al. (US 9581797; herein after “Acosta”).
Regarding claim 52, Jovin teaches Optical confocal imaging method (para. [0009]-[0010]), being conducted with a programmable array microscope (PAM) (200), having a light source device (210), a spatial light modulator device (110) with a plurality of reflecting modulator elements (111), a PAM objective lens (221)and a camera device (230), wherein the spatial light modulator device is configured such that first groups of modulator elements (111-111b) are selectable for directing excitation light to conjugate locations of an object to be investigated and for directing detection light originating from these locations to the camera device, and second groups of modulator elements (111-111b) are selectable for directing detection light from non-conjugate locations of the object to the camera device, comprising the steps of: directing excitation light from the light source device via the first groups of modulator elements to the object to be investigated, wherein the spatial light modulator device is controlled (via a control device 250, FIG. 1, para. [0047]) such that a predetermined pattern sequence of illumination spots is focused to the conjugate locations of the object, wherein each illumination spot is created by at least one single modulator element defining a current PAM illumination aperture, forming a conjugate image Ic by collecting detection light from conjugate locations of the object for each pattern of PAM illumination apertures via the first groups of modulator elements with a conjugate camera channel of the camera device, forming a non-conjugate image I.sub.nc by collecting detection light from non-conjugate locations of the object for each pattern of PAM illumination apertures via the second groups of modulator elements with a non-conjugate camera channel of the camera device, and creating an optical sectional image (OSI) of the object based on the conjugate image Ic and the non-conjugate image Inc (para. [0004], [0010], [0028], [0035]-[0048], FIGS. 1-4 and as set forth in claim 1 above). 
Jovin fails to teach the conjugate image (Ic) and non-conjugate (Inc) image are registered by employing calibration data, which are obtained by a calibration procedure including mapping positions of the modulator elements to camera pixel locations. However, in a related field of endeavor Acosta teaches spectrographic information about a particular portion of the target 105 (e.g., 109) could be determined based on a plurality of detected amplitudes (or other properties of light) detected by a variety of pixels across the plurality of images according to a model (e.g., a black-box model fitted to calibration data for the system 100) or other description of the relationship between the detected amplitudes and spectrographic properties of regions of the target 105 depending on the configuration of the SLM 110 and MD 150 (e.g., via a process of deconvolution performed on the plurality of images and based on a wavelength-dependent point-spread function determined for the system 100) (column 12, lines 31-43, FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that spectrographic information about a particular portion of the target 105 (e.g., 109) could be determined based on a plurality of detected amplitudes detected by a variety of pixels across the plurality of images according to a model (e.g., a black-box model fitted to calibration data for the system 100 that could be determined by imaging a calibration target) as taught by Acosta, so that the detection light is collected and the obtained image signals are processed for image or optical section reconstruction.
Regarding claim 63, Jovin as set forth in claim 52 above further teaches Programmable array microscope (PAM) (200), having a light source device (210), a spatial light modulator device (110) with a plurality of reflecting modulator elements (111), a PAM objective lens (221), a camera device (230) and a control device (a control device 250, FIG. 1, para. [0047]), wherein the spatial light modulator device is configured such that first groups of modulator elements (111-111a) are selectable for directing excitation light to conjugate locations of an object to be investigated and for directing detection light originating from these locations to the camera device, and second groups of modulator elements (111-111b) are selectable for directing detection light from non-conjugate locations of the object to the camera device, wherein the light source device is arranged for directing excitation light from the light source device via the first groups of modulator elements to the object to be investigated, wherein the control device is adapted for controlling the spatial light modulator device such that a predetermined pattern sequence of illumination spots is focused to the conjugate locations of the object, wherein each illumination spot is created by at least one single modulator element defining a current PAM illumination aperture, the camera device has a conjugate camera channel which is configured for forming a conjugate image Ic by collecting detection light from conjugate locations of the object for each pattern of PAM illumination apertures via the first groups of modulator elements, the camera device has a non-conjugate camera channel which is configured for forming a non-conjugate image Inc by collecting detection light from non-conjugate locations of the object for each pattern of PAM illumination apertures via the second groups of modulator elements, and the control device is adapted for creating an optical sectional image of the object based on the conjugate image Ic and the non-conjugate image Inc (para. [0004], [0010], [0028], [0035]-[0048], FIGS. 1-4 and as set forth in claims 1 and 52 above).
Jovin fails to teach the control device is adapted for registering the conjugate image (Ic) and the non-conjugate (Inc) image by employing calibration data, which are obtained by a calibration procedure including mapping positions of the modulator elements to camera pixel locations. However, in a related field of endeavor Acosta teaches spectrographic information about a particular portion of the target 105 (e.g., 109) could be determined based on a plurality of detected amplitudes (or other properties of light) detected by a variety of pixels across the plurality of images according to a model (e.g., a black-box model fitted to calibration data for the system 100) or other description of the relationship between the detected amplitudes and spectrographic properties of regions of the target 105 depending on the configuration of the SLM 110 and MD 150 (e.g., via a process of deconvolution performed on the plurality of images and based on a wavelength-dependent point-spread function determined for the system 100) (column 12, lines 31-43, FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jovin such that spectrographic information about a particular portion of the target 105 (e.g., 109) could be determined based on a plurality of detected amplitudes detected by a variety of pixels across the plurality of images according to a model (e.g., a black-box model fitted to calibration data for the system 100 that could be determined by imaging a calibration target) as taught by Acosta, so that the detection light is collected and the obtained image signals are processed for image or optical section reconstruction.

Allowable Subject Matter
Claims 35, 38-48, 54 and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 35 and 54, the prior art does not teach, or renders obvious, regarding the spatial light modulator device is controlled such that the current PAM illumination apertures have a diameter approximately equal to or below M*λ/2NA, with λ being a centre wavelength of the excitation light, NA being the numerical aperture of the objective lens and M a combined magnification of the objective lens and relay lenses between the modulator apertures and the object to be investigated.
Regarding claims 38, the prior art does not teach, or renders obvious, regarding for each of the PAM illumination apertures, individual modulator elements define a non-conjugate camera pixel mask surrounding a centroid of the camera signals of the non-conjugate camera channel of the camera device corresponding to the PAM illumination aperture, each non-conjugate camera pixel mask is subjected to a dilation, estimations of background non-conjugate signals are obtained from the dilated non-conjugate camera pixel mask for use as corrections of the image data of the non-conjugate (Inc) and conjugate (Ic) images, and an optical sectional image (OSInc) component corresponding to the non-conjugate camera channel of the camera device is formed.
Regarding claims 39, the prior art does not teach, or renders obvious, regarding the step of forming the conjugate image Ic further includes forming a partial conjugate image Ic by collecting via the first groups of modulator elements detection light from the conjugate and the non-conjugate locations of the object for each pattern of PAM illumination apertures with a conjugate camera channel of the camera device, extracting the partial conjugate image Ic from the image collected with the conjugate camera channel of the camera device, correcting the partial conjugate image Ic by subtracting an estimate of the non-conjugate contribution from the evaluation of the non-conjugate image Inc, forming the optical sectional image (OSIc) component corresponding to the Ic channel, and forming the total optical sectional image (OSI) by combining the non-conjugate and conjugate contributions (OSI=OSInc+OSIc).
Claim 40 depend upon allowable claim 39.
Regarding claims 41, the prior art does not teach, or renders obvious, regarding a calibration procedure with the steps of illuminating the modulator elements with a calibration light source device, creating a sequence of calibration patterns with the modulator elements, recording calibration images of the calibration patterns with the camera device, and processing the recorded calibration images for creating calibration data assigning each camera pixel of the camera device to one of the modulator elements.
Claims 42-48 depend upon allowable claim 41.

	Regarding claims 57, the prior art does not teach, or renders obvious, regarding for each of the PAM illumination apertures, the individual modulator elements of the PAM illumination apertures define a non-conjugate camera pixel mask surrounding a centroid of the camera signals of the non-conjugate camera channel of the camera device corresponding to the PAM illumination aperture, the control device is adapted for subjecting each non-conjugate camera pixel mask to a dilation, and the control device is adapted for obtaining estimations of background non-conjugate signals from the dilated non-conjugate camera pixel mask for use as corrections of the conjugate image (Ic) and the non-conjugate (I.sub.nc) image.

Regarding claims 58, the prior art does not teach, or renders obvious, regarding the camera device includes a conjugate camera channel which is configured for forming a partial conjugate image Ic by collecting via the first groups of modulator elements detection light from the conjugate and the non-conjugate locations of the object for each pattern of PAM illumination apertures, the control device is adapted for extracting the partial conjugate image Ic from the image collected with the conjugate camera channel of the camera device, and the control device is adapted for forming the conjugate image Ic by superimposing the partial conjugate image Ic and the contribution extracted from the non-conjugate image Inc.
Claim 59 depend upon allowable claim 58.
Regarding claims 60, the prior art does not teach, or renders obvious, regarding the control device is adapted for conducting a calibration procedure with the steps of illuminating the modulator elements with a calibration light source device, creating a sequence of calibration patterns with the modulator elements, recording calibration images of the calibration patterns with the camera device, and processing the recorded calibration images for creating calibration data assigning each camera pixel of the camera device to one of the modulator elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jovin et al. (US 6399935) teaches “A confocal optical imaging system comprises light source means (110, 310, 410, 710), detector means (150, 160, 350, 360, 450, 750) with at least one two-dimensional detector camera, and spatial light modulator means (120, 320, 420, 720) with a first (121a) and a second group (121b) of modulator elements, wherein the first group of modulator elements is adapted to illuminate an object to be investigated according to a predetermined pattern sequence of illumination spots focused to conjugate locations (141, 341, 441) of the object from which detection light is directed to the detector means for forming a first image Ic, and the second group of elements is adapted to illuminate the object at non-conjugate locations and/or to direct detection light from non-conjugate locations of the object to the detector means for forming a second image I.sub.nc. In an optical imaging method using this system, the first and second images are collected simultaneously or subsequently”, FIG. 1, see Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 29, 2022